Fl LE



           IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                           )
             t'
                                               )
                           Respondent,         )                No. 88140-5
                                               )
      v.                                       )                  EnBanc
                                               )
PAMELA D. DESKINS,                             )
                                               )      Filed     MAR 2 7 2014
                           Petitioner.         )
                                               )


      OWENS, J. -- Pamela Deskins challenges the sentence she received after a

jury found her guilty of a misdemeanor violation of the cruelty to animals statute,

chapter 16.52 RCW. She asks us to determine (1) whether the trial court abused its

discretion when it prohibited her from owning or living with animals as a condition of

probation, (2) whether the trial court abused its discretion when it ordered her to

forfeit any remaining animals to the Stevens County Sheriffs Office after giving her

seven days to find them new homes, and (3) whether the trial court violated her due

process rights by proceeding to sentencing 22 minutes after the verdict and imposing

restitution to reimburse the county for animal care. We hold that the forfeiture

challenge is moot, and we affirm the Court of Appeals on the remaining issues.
State v. Deskins
No. 88140-5


                                        FACTS

       Deskins lived on a property in rural Stevens County where she kept many dogs,

as well as several horses, llamas, donkeys, and other animals. She kept roughly 40

dogs at any given time-often confining them together in one large fenced area.

Deskins sometimes kept feral dogs on the property. Michael Benson also lived on the

property in a trailer separate from the house, and he had a few animals of his own,

including one dog.

       Several neighbors contacted police after they witnessed a series of violent

incidents involving Deskins's dogs. On May 6, 2008, some of Deskins's dogs jumped

over the fence and attacked a neighbor's dog named Winnie. The details of the attack

are gruesome. Winnie suffered major injuries and bites that nearly killed her, but she

survived after a local veterinarian treated her at a cost of approximately $1 ,400.

        On September 17, 2008, several neighbors witnessed the pack of dogs on

Deskins's property attack and kill one of their own. The neighbors gathered on the

roadway near Deskins's property to film the attack and report it to police. While they

were there, Deskins arrived home. The neighbors saw Deskins place the dead dog in

her pickup truck. Deskins became upset when she saw the crowd of neighbors and

threatened to shoot them if they did not leave.

        On September 29 and October 1, neighbors witnessed and filmed two similar

attacks. Each time the pack of dogs mauled and killed a smaller dog in the pack. The



                                             2
State v. Deskins
No. 88140-5


neighbors would try to stop the attacks by yelling at the dogs, but they did not enter

the pen themselves, fearing for their safety. On October 2, one neighbor saw Deskins

drive down the road with a black bag in the back of her truck. About one mile down

the road, she saw Deskins's truck stopped in the roadway. Then she saw Deskins

reenter her truck and drive away. The neighbor noticed that the black bag was

missing. She pulled over and found a dead dog in a black bag at the side of the road

where Deskins had stopped. Police retrieved the carcass, and a veterinarian

determined that the dog had been dead for several days. It had a broken femur and

deep bite wounds on its neck consistent with a dog attack.

        Police obtained a warrant and seized 37 dogs that lived on Deskins's property.

The dogs were sent to SpokAnimal, a local animal rescue. SpokAnimal had to

euthanize several of the dogs because they had health issues or were too aggressive.

SpokAnimal held the dogs until December 24, 2008, when the Stevens County

Sheriffs Office agreed to return 15 dogs in exchange for Deskins releasing the others

to be adopted or euthanized. The sheriffs office explained that it returned some dogs

to mitigate the costs of caring for the animals.

        Deskins was charged with four misdemeanors-one count of animal cruelty in

the second degree, one count of transporting or confining animals in an unsafe

manner, one count of harassment, and one count of tampering with physical evidence.

Deskins was tried in district court in February 20 10. Her trial lasted three days.



                                             3
State v. Deskins
No. 88140-5


Witnesses testified to the facts stated above and also testified that they saw Deskins's

dogs attack her donkeys and even kill one of her llamas. A SpokAnimal employee

testified that it is unsafe to confine a pack of dogs in an undivided enclosure because

the larger, aggressive dogs will attack smaller, subordinate ones. The jury convicted

Deskins on all charges.

       Sentencing began after a 22-minute recess that followed the verdict. Deskins

requested a one-week continuance to prepare for sentencing, but the court denied the

motion. The trial judge cited the limited schedules of the court and, at a later hearing

to reconsider sentencing, explained:

        [G]oing immediately to sentencing-- may not have been your
        expectation, it is certainly -- allowable and here where I've worked with
        the case since November 6t11 , 2008 I was very familiar with all of the
        allegations, all of the arguments of counsel -- on both sides and -- did not
        feel the least pressure or hesitancy in going forward to sentencing.

3 Transcript of Proceedings (TR) at 675. The State was prepared for sentencing. The

State presented videos and victims testified about the traumatic events they witnessed.

They talked about the trauma of witnessing the gruesome attacks and also about how

they lost their sense of security after Deskins threatened them. Winnie's owners

talked about the $1,400 in veterinarian bills they paid to treat her, and Captain

George 1 made a statement and presented documents detailing the county's costs for


1
 The record does not reflect Captain George's full name or organizational affiliation.
But he appeared at sentencing on behalf of the State to offer evidence of the costs that
Stevens County incurred.

                                             4
State v. Deskins
No. 88140-5


caring for the seized dogs. At that point the county had paid $21,582.21 and still

owed SpokAnimal $5,940.00. These documents were not filed with the court, but the

judge did review them during sentencing. Defense counsel anticipated that the court

would order forfeiture of her animals and asked for time to rehome them. The State

requested that Benson take care of finding new homes for the animals and he agreed

to do so. Deskins agreed to this option and asked that Benson be given 30 days to

rehome the animals.

          The court recessed for 74 minutes while the judge reviewed the documents

related to sentencing. The court imposed a total of 850 days of confinement with 300

days suspended and two years of probation. It imposed several conditions on the

sentence, including requiring Deskins to undergo psychological counseling, noting

that it had this power under former RCW 16.52.200 (2003). 2 Then the court went on

to say:

                 The other conditions are: do not own, acquire or live with pets or
          livestock during the probationary period. Additionally, do not go to the
          property of or have any contact with Laurie Strong. Other, all pets,
          livestock, domestic or commercial, shall be forfeit to Stevens County
          Sheriff on 3/5/21 -- [sic].l3l



2
  The trial court had the power to order psychological counseling under subsection (6) of
the statute under which Deskins was charged. The court erroneously cited subsection (7)
for this authority-most likely referring to the 2009 version of the statute, which
recodified the same provision in a new subsection. See LAws OF 2009, ch. 287, § 3.
This error had no effect, as both versions of the statute contained identical language.
3 The court later clarified that only animals on the property that belonged to Deskins

would be forfeited.

                                              5
State v. Deskins
No. 88140-5


3 TR at 632 (alteration in original). The court gave Benson seven days to rehome the

animals, and the court indicated that it believed Benson when he said he would do so.

The court ordered Deskins to pay Winnie's owners $1,400 for her injuries and the

sheriffs department $21,582.21 for the cost of caring for the animals. It noted that

these figures were "substantially below-- what the actual reimbursement costs are."

Id. at 640.

       Deskins appealed to the superior court. The superior court affirmed the

convictions for transporting or confining animals in an unsafe manner and animal

cruelty. It reversed and remanded for new trial the harassment conviction, and it

reversed and dismissed the tampering with physical evidence conviction. The

superior court also ordered the trial court to clarify some conditions of the probation

and the legal authority for ordering restitution for injuries to Winnie. The Court of

Appeals accepted review and, in an unpublished opinion, it reversed and remanded

her conviction for animal cruelty. State v. Deskins, noted at 170 Wn. App. 1021, 2012

WL 3861275, at *6. It upheld her conviction for confining animals in an unsafe

manner. Id. at *5. The court rejected other challenges, including Deskins's

arguments that ( 1) the district court lacked authority to prevent her from owning or

living with animals during the probationary period, (2) the district court lacked

authority to order her pets and livestock be forfeited if not rehomed after seven days,

and (3) the district court violated her due process rights by proceeding to sentencing



                                            6
State v. Deskins
No. 88140-5


after a 22-minute recess and by imposing restitution for animal care costs. !d. at *6-

10. We granted review of these issues only. State v. Deskins, 176 Wn.2d 1027, 301

P.3d 1048 (2013).

                                          ISSUES

         1. Did the trial court err when it ordered that the defendant could not own or

live with animals during the probationary period?

         2. Did the trial court err when it ordered that the defendant's animals that had

not been rehomed seven days after sentencing would be forfeited to the State?

         3. Did the trial court violate the defendant's due process rights when it

proceeded to sentencing shortly after trial ended and imposed restitution to reimburse

the sheriff's office for costs relating to animal care?

                                        ANALYSIS

    I.      The Standard ofReview

         Sentencing conditions are reviewed for abuse of discretion. State v. Riley, 121

Wn.2d 22, 37, 846 P.2d 1365 (1993). Restitution orders, when authorized by statute,

are also reviewed for abuse of discretion. State v. Enstone, 137 Wn.2d 675, 679, 974

P.2d 828 (1999). "An abuse of discretion occurs when a decision is manifestly

unreasonable or based on untenable grounds or untenable reasons." In reMarriage of

Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012), cert. denied, 133 S. Ct. 889 (2013).




                                              7
State v. Deskins
No. 88140-5


   II.      The Trial Court Did Not Abuse Its Discretion by Setting the Probation Term
            That the Defendant Could Not Live With or Own Any Animals

         The district court has the statutory authority to impose conditions of probation

under RCW 3.66.067 and .068. District courts "may place the defendant on probation

for a period of no longer than two years and prescribe the conditions thereof." Former

RCW 3.66.067 (2001). "[T]he court has continuing jurisdiction and authority to

suspend or defer the execution of all or any part of its sentence upon stated terms,

including installment payment of fines." Former RCW 3.66.068 (2001). "[A] court

may impose probationary conditions that bear a reasonable relation to the defendant's

duty to make restitution or that tend to prevent the future commission of crimes."

State v. Williams, 97 Wn. App. 257, 263, 983 P.2d 687 (1999) (citing State v.

Summers, 60 Wn.2d 702, 707, 375 P.2d 143 (1962)). Courts have a great deal of

discretion when setting probation conditions for misdemeanors and are not restricted

by the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, which applies

only to felonies. See Harris v. Charles, 171 Wn.2d 455, 465, 256 P.3d 328 (2011)

("In contrast [to misdemeanor sentencing], the SRA has limited felony sentencing

courts' discretion.").

         Deskins argues that the trial court did not have statutory authority to prohibit

her from owning or living with animals during the probationary period. She points to

former RCW 16.52.200(3)-the sentencing section of the cruelty to animals statute-

which read:


                                              8
State v. Deskins
No. 88140-5


       In addition to the penalties imposed by the court, the court shall order the
       forfeiture of all animals held by law enforcement or animal care and
       control authorities under the provisions of this chapter if any one of the
       animals involved dies as a result of a violation of this chapter or if the
       defendant has a prior conviction under this chapter. In other cases the
       court may enter an order requiring the owner to forfeit the animal if the
       court deems the animal's treatment to have been severe and likely to
       reoccur. If forfeiture is ordered, the owner shall be prohibited from
       owning or caring for any similar animals for a period of two years.

Deskins argues that because the statute does not grant the authority to prohibit living

with animals during the probationary period, the court erred in her case by imposing

that condition. We disagree.

       Deskins's argument fails for two reasons. First, it overlooks the first subsection

of the statute she cites, which says that "[t]he sentence imposed for a misdemeanor or

gross misdemeanor violation of this chapter may be deferred or suspended in

accordance with RCW 3.66.067 and 3.66.068, however the probationary period shall

be two years." Former RCW 16.52.200(1). Deskins was sentenced for misdemeanor

violations. As mentioned above, the trial court has discretion to impose conditions of

probation under RCW 3.66.067 and .068 that tend to prevent future crimes. Here, the

trial court used its discretion and found that letting Deskins own or live with animals

could result in future crimes. Her illegal animal keeping practices harmed not only

her own dogs and those in the neighborhood but also the livestock that lived on the

property. Thus, the trial court had reason to extend the prohibition to owning

livestock as well as pets.



                                             9
State v. Deskins
No. 88140-5


       Second, as the Court of Appeals correctly noted, Deskins "confuse[s] what a

trial court must do with what it may do." Deskins, 2012 WL 3861275, at *7

(emphasis added). The portion of former RCW 16.52.200(3) that deals with probation

sets a floor for what a trial court must do when it orders forfeiture-it does not set the

ceiling for the entire sentence. It ensures that trial courts order a prohibition on

ownership in certain cases but does not prevent them from ordering it in others. A

trial court sentencing for misdemeanor violations of the cruelty to animals statute may

use its discretion to set terms of probation under RCW 3.66.067 and .068, and by its

own terms former RCW 16.52.200(3) applies only "[i]n addition to the penalties

imposed by the court."

       The record indicates that the court imposed the probation term barring Deskins

from owning or living with animals as part of its discretionary authority independent

from former RCW 16.52.200. It expressly stated that under former RCW 16.52.200,

Deskins must undergo psychological counseling. 3 TR at 632. Then it imposed the

probation conditions as "other conditions" of the sentence without citing the cruelty to

animals statute. !d. This was a proper exercise of judicial discretion in misdemeanor

sentencing to impose conditions in addition to the minimum called for by the statute.

We affirm the Court of Appeals on this issue.




                                             10
State v. Deskins
No. 88140-5


   III.      The Forfeiture Issue Is Moot

          Deskins also challenges the court's order that seven days after the sentence, any

of her remaining animals would be forfeited to the State. At the time of the verdict,

the sheriffs office had returned 15 dogs to mitigate the costs of keeping them and it

never seized her livestock, which were also subject to the ultimate sentence. Again,

Deskins cites former RCW 16.52.200(3) and argues that the statute only allows

forfeiture of animals held by law enforcement. We do not reach this issue because it

is moot.

          An issue is moot if it is not possible for this court to provide effective relief.

Klickitat County Citizens Against Imported Waste v. Klickitat County, 122 Wn.2d

619,631, 860 P.2d 390, 866 P.2d 1256 (1993). Mootness is a jurisdictional concern

and may be raised at any time. Citizens for Financially Responsible Gov 't v. City of

Spokane, 99 Wn.2d 339, 350, 662 P.2d 845 (1983). "When an appeal is moot, it

should be dismissed." Klickitat County, 122 Wn.2d at 631.

          The forfeiture challenge is moot for two reasons. First, the court's order

regarding possible forfeiture was related to the two-year probation on living with or

owning animals. That probation is now expired, and our decision cannot provide

Deskins with any effective relief. Second, the record does not indicate that any

animals were ever forfeited. Deskins and Benson were given the opportunity to

rehome the animals in order to comply with the terms of probation before any



                                                11
State v. Deskins
No. 88140-5


forfeiture occurred. Without evidence of actual forfeiture in this case we are further

limited in our ability to provide relief. The issue is moot and we decline to reach its

merits.

   IV        The Trial Court Did Not Violate Deskins's Due Process Rights by Ordering
             Restitution

          The trial court did not violate Deskins's due process rights when it proceeded

to sentencing 22 minutes after the trial and ordered her to pay restitution to the victims

of her crime and to those who cared for her animals while they were seized. Deskins

argues that she was not given sufficient notice and opportunity to refute the restitution

numbers and that the information used to calculate the restitution amount was not

reliable. Her arguments are unpersuasive.

          A. Deskins Had Sufficient Notice and Opportunity To Be Heard

          The authority to impose restitution is statutory. State v. Griffith, 164 Wn.2d

960, 965, 195 P.3d 506 (2008). Under RCW 9A.20.030(1), a trial court may impose

restitution to repay victims of crime for their loss. Under former RCW 16.52.200(4 ),

a trial court may impose restitution to repay "reasonable costs incurred pursuant to

this chapter by law enforcement agencies, animal care and control agencies, or

authorized private or public entities involved with the care of the animals."

"Reasonable costs include expenses of the investigation, and the animal's care,

euthanization, or adoption." Id.




                                              12
State v. Deskins
No. 88140-5


       These statutes gave the defendant sufficient notice that restitution was a

possibility and Deskins knew that the restitution could be substantial. She knew that

Winnie's owners suffered approximately $1,400 in damages for her injuries and that

the sheriffs office cared for her dogs from early October until December 24 when she

released many of them to the county. 4 Many of these dogs needed medical care,

several were pregnant and gave birth, several were euthanized, and others were

eventually rehomed through an adoption process. Deskins had notice that the costs of

treating and caring for approximately 40 dogs for almost three months would be

substantial.

       Defense counsel initially asked for the court to decide the restitution issues at a

later date, stating that he "[didn't] think that those numbers can just be signed off on."

3 TR at 619. Then Captain George spoke on behalf of the county and presented a bill

totaling the costs that the sheriffs office incurred. After that point, Deskins did not

object to the restitution amount. Nor did she object to the restitution amount at a

hearing to amend her sentence that occurred in April 20 10. From indictment to

verdict, Deskins's trial lasted nearly one and a half years, and at all times she knew

that the State could seek restitution. She had the opportunity to be heard at sentencing

but failed to respond to statements and bills from the sheriffs office.


4At least two dogs were released around Thanksgiving-one elderly dog that
SpokAnimal thought would do best in a home environment and one that belonged to
Benson. But most of the seized dogs remained under State control until December 24.

                                            13
State v. Deskins
No. 88140-5


       Additionally, the trial court did not err by denying Deskins's motion to

continue sentencing. The decision whether to grant a continuance is "largely within

the discretion of the trial court." State v. Eller, 84 Wn.2d 90, 95, 524 P.2d 242

( 197 4). That decision will "be disturbed only upon a showing that the accused has

been prejudiced and/or that the result of the trial would likely have been different had

the continuance not been denied." Jd. Deskins has made no such showing that the

amount of restitution would have been any different if she had been given a

continuance. Nor does she cite any authority for the proposition that a district court

may not proceed to sentencing shortly after a verdict is read. We hold that her due

process rights were not violated by the sentencing in this case.

       B. The Trial Court Did Not Abuse Its Discretion in Fixing the Amount of
          Restitution

        Deskins also claims that the restitution amounts were based on insufficient

evidence. When disputed, the facts supporting a restitution award must be proved by

a preponderance of the evidence. State v. Kinneman, 155 Wn.2d 272, 285, 119 P.3d

350 (2005). "While the claimed loss 'need not be established with specific accuracy,'

it must be supported by 'substantial credible evidence.'" Griffith, 164 Wn.2d at 965

(quoting State v. Fleming, 75 Wn. App. 270, 274-75, 877 P.2d 243 (1994)).

"'Evidence supporting restitution is sufficient if it affords a reasonable basis for

estimating loss and does not subject the trier of fact to mere speculation or

conjecture."' !d. (internal quotation marks omitted) (quoting State v. Hughes, 154


                                            14
State v. Deskins
No. 88140-5


Wn.2d 118, 154, 110 P.3d 192 (2005), overruled on other grounds by Washington v.

Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006)). Courts may rely

on a broad range of evidence-including hearsay-because the rules of evidence do

not apply to sentencing hearings. ER 1101(c)(3).

       Both parties cite to State v. Kisor, 68 Wn. App. 610, 844 P.2d 1038 (1993),

arguing that it supports their position. The trial court in Kisor ordered $17,3 80 in

restitution after the defendant killed a police dog. !d. at 613-14. At sentencing, the

trial court considered only affidavits, and the State produced an itemized affidavit of

the costs of replacing the dog. !d. The affidavit included estimates for room and

board during the dog's training. !d. at 614 n.2. The Court of Appeals reversed the

restitution order, saying that the affidavit contained hearsay statements, was "nothing

more than a rough estimate," and gave "no indication of where [the State] obtained

the figures." !d. at 620.

        This case is distinguishable from Kisor, and we hold that the restitution was

supported by sufficient evidence in this case. Captain George presented bills detailing

the costs of caring for the animals. It is immaterial that the court relied on hearsay

because the rules of evidence do not apply at sentencing. ER 1101 ( c)(3 ). The

statements and documents were not speculation or conjecture but rather actual

amounts billed to the sheriffs office by SpokAnimal. The court considered the

evidence for 7 4 minutes and found it sufficiently credible to impose restitution. While



                                            15
State v. Deskins
No. 88140-5


$21,582.81 may seem like a large amount of money, the trial court noted that it was

"substantially below" the actual cost of caring for nearly 40 dogs for nearly three

months. 3 TR at 640. The trial court did not abuse its discretion in awarding the

amount.

       Deskins argues that the State "fails to prove the required causal relationship

between crime and expense merely by presenting a summary or list of expenditures."

Suppl. Br. ofPet'r at 19. Not true. Former RCW 16.52.200(4) makes it clear that the

State may seek restitution for reasonable costs such as expenses of the investigation,

animal care, euthanization, and adoption. This statute shows the causallinlc between

animal mistreatment and subsequent care by the State. Because Deskins confined her

animals in an unsafe and illegal manner, the State had to seize them and give them

proper care. The State did not need to provide any causal evidence except that it

seized the animals in connection to an unlawful confinement of animals charge and

that it incurred costs as a result. We affirm the Court of Appeals.

                                    CONCLUSION

        We hold that the forfeiture challenge is moot, and we affirm the Court of

Appeals on the remaining issues before us. The trial court had the authority to set, as

a term of probation, the condition that Deskins may not own or live with any animals.

And the trial court did not violate Deskins's due process rights when it proceeded to




                                            16
State v. Deskins
No. 88140-5


sentencing shortly after the trial ended and imposed restitution to compensate for the

cost of caring for the animals.




                                           17 .
State v. Deskins
No. 88140-5




WE CONCUR:




                   18
State v. Deskins (Pamela D.)




                                    No. 88140-5


       GORDON McCLOUD, J. (concurring and dissenting)-! agree with the

majority that the trial court acted within its discretion when it prohibited Pamela

Deskins from owning or living with animals as a condition of probation. I also agree

with the majority's decision not to reach the merits ofDeskins's forfeiture challenge;

the record does not establish that any animals were actually forfeit.         But the

majority's holding that the restitution hearing in the trial court complied with due

process clause protections conflicts with our precedent. I therefore respectfully

dissent as to that holding.

                                         ANALYSIS


       A.     The evidence was insufficient to support the court's order granting
              $21,582.21 in restitution to the Stevens County Sheriff's Office

       "Evidence presented at restitution hearings . . . must meet due process

requirements, such as providing the defendant with an opportunity to refute the

evidence presented, and being reasonably reliable." State v. Kisor, 68 Wn. App.
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


610, 620, 844 P.2d 1038 (1993) (citing State v. Pollard, 66 Wn. App. 779, 784-85,

834 P.2d 51 (1992)). "While the claimed loss 'need not be established with specific

accuracy,' it must be supported by 'substantial credible evidence."' State v. Griffith,

164 Wn.2d 960, 965, 195 P.3d 506 (2008) (quoting State v. Fleming, 75 Wn. App.

270, 274-75, 877 P.2d 243 (1994)). Where, as here, the evidence consists solely of

hearsay statements, the degree of corroboration required by the due process clause

is not proof of the truth of the hearsay statements "'beyond a reasonable doubt"' but

rather proof that gives the defendant a sufficient basis for rebuttal. Kisor, 68 Wn.

App. at 620 (quoting State v. S.S., 67 Wn. App. 800, 807-08, 840 P.2d 891 (1992)).

      As the majority notes, in Kisor the Court of Appeals reversed the restitution

order and remanded for a new restitution hearing because the trial court had relied

on a single affidavit containing hearsay evidence of"' a rough estimate'" of the cost

attributable to the defendant's conduct, without itemization or corroboration.

Majority at 15 (quoting Kisor, 68 Wn. App. at 620). This court denied review. State

v. Kisor, 121 Wn.2d 1023, 854 P.2d 1084 (1993).

      Kisor cannot be meaningfully distinguished from the present case. In this

case, to support its request for restitution to the Stevens County Sheriffs Office

(Sheriffs Office), the State offered only an unsworn statement by "Captain George"




                                            2
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


estimating the costs incurred by the Sheriffs Office. 1 3 Transcript (TR) at 625.

Contrary to the majority's assertion, this statement did not contain "bills detailing

the costs of caring for the animals." Majority at 15. It did not have any "bills" at

all. 2 Rather, the transcript shows that after the court twice declined to continue the

sentencing hearing, the prosecutor stated that he had "just been handed a statement

by -- captain with regard to a more exact figure with regard ... to what is owed

Spok[A]nimal, Judge." 3 TR at 625. Captain George then stated, but not under oath,

"There's a bill that's still outstanding to Spok[A]nimal for $5,940.00, Your Honor.

And -- the costs of the sheriffs office prior to that for caring for those animals was

$21,582.21." Id. In the entire record, this is the only evidence supporting the award

of$21,582.21 to the Sheriffs Office.




       1  Aside from this statement, Captain George did not say anything during the
restitution hearing. He was never sworn in and never testified in that proceeding. 3 TR at
592-627.
      2
         The Court of Appeals misstated the facts in a similar way. State v. Deskins, noted
at 170 Wn. App. 1021,2012 WL 3861275, at* 10. Its opinion asserts that "[t]he restitution
order was based on testimony and documentary evidence," id., neither of which is true with
respect to the $21,5 82 amount challenged in this appeal. The record contains no
"documentary evidence" of the costs incurred by the Sheriffs Office, and as Deskins
correctly pointed out in her briefs to this court, Captaiii-George'surisworn statement was
not "testimony." See 3 TR at 612-13 ("THE COURT: Do you have the restitution bills that
you're asking for? [PROSECUTOR]: I don't have the bills Judge .... I don't have all of
those figures for you at the moment but ... I think she should be held responsible in every
way ..... ")
                                            3
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


      If Deskins's case can be distinguished from Kisor, it is because the evidence

supporting restitution presented in Kisor provided a more "sufficient basis for

rebuttal" than did the evidence supporting restitution in Deskins's case. Kisor, 68

Wn. App. at 620. In Kisor, the costs claimed by the State were at least itemized and

supported by a sworn statement. Id. at 614. In this case, Captain George's assertion

was unsworn and stated only in a conclusory, not an itemized, fashion that "the costs

of the sheriffs office [were] $21 ,5 82.21." 3 TR at 625. This did not provide Deskins

any meaningful ability to contest the State's claim. I d. Accordingly, I would reverse

the $21,582.21 award of restitution to the Sheriffs Office as unsupported by

substantial credible evidence, giving Deskins a sufficient basis for rebuttal.

      B.        The trial court also violated due process clause protections by denying
                Deskins's motion for a continuance to prepare for the restitution
                hearing

      Due process clause protections also require that a defendant be given notice

and an opportunity to be heard. State v. Rogers, 127 Wn.2d 270, 275, 898 P.2d 294

( 1995). Whether the denial of a continuance violates due process clause protections

depends on the circumstances of the particular case. 3 When this court has addressed

constitutional challenges to the denial of a continuance, it has generally weighed the



       3   State v. Downing, 151 Wn.2d 265, 275, 87 P.3d 1169 (2004) (citing State v. Eller,
84 Wn.2d 90, 95, 524 P.2d 242 (1974)).

                                              4
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


defendant's diligence and reason for requesting the continuance against the trial

court's reasons for denying the continuance. 4

      In this case, the balance favored a continuance. Deskins sought a continuance

so that she could determine the basis for, and counter, the State's bare assertion that

it spent nearly $22,000 keeping the dogs. Her inability to meaningfully contest this

assertion at the sentencing hearing cannot be attributed to her lack of diligence.

Rather, it is attributable to the fact that Deskins was not afforded adequate notice of

the enormous amount the Sheriffs Office would claim in restitution.

      The majority concludes that Deskins had adequate notice of the restitution

amount because "[fJrom indictment to verdict, Deskins's trial lasted nearly one and

a half years, and at all times she knew that the State could seek restitution." Majority

at 13. This reasoning is unresponsive to Deskins's arguments. The district court

docket does not indicate-and the State does not claim-that the prosecution ever

filed any notice of the restitution amount sought. There is no evidence anywhere in

the record that Deskins was notified before the sentencing hearing began that the

Sheriffs Office would request nearly $22,000 in restitution.




       4
        See Eller, 84 Wn.2d at 95-96, 98; State v. Hartwig, 36 Wn.2d 598, 599-601, 219
P.2d 564 (1950).
                                            5
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


      In spite of this lack of notice, the trial court denied Deskins's motion for a

continuance simply because, in the court's words, "[t]his Court was scheduled to be

done today." 3 TR at 592. This violated due process protections.

      The majority contends that Deskins bears the burden of proving that the

restitution amount would have been lower if the trial court had granted a

continuance. Majority at 13. It is true that a trial court's decision to deny a

continuance will "be disturbed only upon a showing that the accused has been

prejudiced and/or that the result of the trial would likely have been different had the

continuance not been denied." State v. Eller, 84 Wn.2d 90, 95, 524 P.2d 242 (1974)

(citing State v. Edwards, 68 Wn.2d 246, 412 P.2d 747 (1966)). But Deskins has met

that requirement-she was prejudiced because she was unable to respond adequately

to the unsworn, summary assertion that she had caused the Sheriffs Office to spend

nearly $22,000 on her dogs. State v. Hartwig, 36 Wn.2d 598, 599-601,219 P.2d 564

(1950) (abuse of discretion to deny continuance needed for full investigation of the

facts); State v. Oughton, 26 Wn. App. 74, 79-80, 612 P.2d 812 (1980) (defendant

entitled to a continuance needed to prepare rebuttal to State's late-disclosed

evidence). Deskins is not required to show, in addition to that prejudice, that the

result of the restitution hearing would necessarily have been different. Hartwig, 36

Wn.2d at 599-601; Oughton, 26 Wn. App. at 79-80.


                                            6
State v. Deskins (Pamela D.), No. 88140-5
(Gordon McCloud, J., Concurrence/Dissent)


                                      CONCLUSION


      I concur in the majority's decision to affirm the portion of the Court of

Appeals decision that addresses the trial court's prohibition order. I also concur in

its decision not to reach the merits of Deskins's forfeiture challenge. I dissent,

however, from its treatment of the trial court's restitution hearing and order. I would

reverse and remand for resentencing on the single remaining misdemeanor

conviction. 5




       5It has been a long time since the 60 day sentence, fine, restitution, and forfeiture
orders were imposed. Neither party has argued that the restitution challenge is moot,
however.
                                             7
State v. Deskins (Pamela D.), No. 88140-5
Gordon McCloud, J., Concurrence/Dissent




                                            8